Hill, J.
(After stating the foregoing-facts.) Only two questions were argued by the plaintiff in error on the call of the ease in this court; the first question is whether or not county authorities in counties having a chain-gang system can purchase material for, apd use the convicts in, building or repairing any public bridge, causeway, or other public works, without letting contracts therefor as provided in the Civil Code (1910), § 387. In the case of Blalock v. Adams, 154 Ga. 326 (114 S. E. 345), this court held that “It is not essential to the validity of a levy of a county tax for a given purpose that a contract for effecting such purpose has previously been made by the proper county authorities. . . Formerly contracts for the erection of bridges of the character of those referred to in the Civil Code (1910), § 387, had to be let to the highest bidder at public outcry after due advertisement, and debts contracted otherwise in building such bridges would not be valid claims against the county for the payment of which a tax could be levied; but since the act of August 17, 1920 (Ga. Laws 1920, p. 58), county commissioners in any county having a chain-gang can purchase material for, and use the convicts in, building or repairing any public bridge, causeway, or other public works, without letting out the contracts therefor.” But the plaintiff in error contends that the act of 1920 (supra) is in violation of art. 3, sec. 7, par. 17, of the constitution of the State of Georgia (Civil Code of 1910, § 6445), which provides that “No law, or section of the code, shall be amended or repealed by mere reference to its *11title, or to the number of the section of the code, but the amending or repealing act shall distinctly describe the law to be amended or repealed, as well as the alteration to be made.” It is also insisted that the act of 1920 is obnoxious to art. 3, sec. 7, par. 7, of the constitution of Georgia (Civil Code of 1910, § 6437), which provides that “ No law or ordinance shall pass which refers to more than one subject-matter or contains matter different from what is expressed in the title thereof.” In the Blalock case (supra) the constitutionality of the act of 1920 xas not attacked. The caption to that act is as follows: “ An act to amend paragraph 389 of the Civil Code of Georgia of 1910, and for other purposes.” The first section of the act of 1920 (Ga. Laws 1920, p. 58) provides: “That from and after the passage of this act paragraph 389 of the Civil Code of Georgia of 1910 be amended by adding at the end of said section the following: Provided, further, that in any county having a chain-gang the county commissioners of such county, or other persons having charge of such works, shall have the power and authority to purchase material for and use the convicts in building or repairing any public building, bridge, causeway, or other public works in said county, and in such cases the three preceding sections, paragraphs 386, 387, and 388, shall not apply. Where such material is purchased and such work done with the convicts, the county authorities of such county may use the funds of such count}r, arising from taxes levied for such purposes, in purchasing said material and in supporting and maintaining the convicts while such work is being done; so that said section when amended shall read as follows:” etc. It is argued that the act of 1920 in its caption purports to amend paragraph 389 of the Civil Code of 1910, and in its body it purports to amend paragraphs 386, 387, and 388 of the Civil Code of 1910, and no reference to such code sections is given in the caption referred to, nor any intention shown to modify or amend paragraphs 386, 387, and 338 of the code, and therefore this is an attempt to pass a law which refers to more than one subject-matter, or one which contains matter different from what is expressed in the title of the act.
We are of the opinion that neither of the above positions is tenable. In Newman v. State, 101 Ga. 534, 537 (28 S. E. 1005), it was said that “ The constitution provides that no law . . shall pass which . . contains matter different from what is ex*12pressed in the title thereof/ Civil Code, § 5771. It is further provided in .the constitution that ‘ no law, or section of the code, shall be amended or repealed by mere reference to its title or to the number of the section of the code, but the amending or repealing act shall distinctly describe the law to be amended or repealed, as well as the alteration to be made.’ Civil Code, § 5779. Some confusion arises by not keeping in mind that § 5779 has nothing to do with the contents of the title of an act; it merely provides what shall be contained in the body of the act. § 5771 prescribes the rule that nothing shall appear in the body of an act that is different from what is expressed in the title. It is well settled in this State that a title ‘to amend an act entitled an act (describing by title only an existing law) is sufficient to cover any legislation which is germane as an amendment to the act the title of which is thus recited; that is to say, that when the title puts every one on notice that a certain act is to be amended, this is sufficient for every one who may be affected to be on their guard as to all matters connected with the subject-matter of the act which is recited in the title. Adam v. Wright, 84 Ga. 720 [11 S. E. 893]; Bagwell v. Town of Lawrenceville, 94 Ga. 654 [21 S. E. 903], Ga. So. & Fla. R. R. Co. v. George, 92 Ga. 760 [19 S. E. 813]. It would follow, therefore, that ‘an act entitled an act to amend section 4570 of the code of this State/ would be a sufficient title to cover any amendment germane to that particular section; and where,'as in the act under consideration, the other words added ■ are simply words of further identification of the section to be amended, and the body of the amending act strictly conforms to § 5779, it can not be held that the act is unconstitutional because it contains matter different from what is expressed in the title thereof.” This case rules the principle involved here. Nor do we think that the use of the words “ paragraph 389 of the Civil' Code' of 1910 ” instead of the word “section” would render the act unconstitutional, where “the body of the act uses the words “so that said section.when amended shall read as follows,” etc. In addition to what has just been said, the body of the act contains a quotation of the section of the code referred to in the caption as paragraph 389.
With reference to the position taken by counsel for plaintiff in error that the act of 1920 (supra) attempts to amend §§ 386, 387, *13and 388 of the Civil Code, when the caption does not refer to those sections, it is sufficient to say that the act does not in any way attempt to amend §§ 386, 387, and 388 of the Civil Code. The act merely provides that the sections above named shall not apply in cases where counties have a chain-gang; in which case the proper county officials shall have authority to purchase material for and use the convicts in building or repairing any public buildings, etc. Those sections remain identically as they were before, but with no application to a case like the one contemplated in the amending act. The declaration in the body of the act “ in such cases the three preceding sections, paragraphs 386, 387, and 388, shall not apply,” is mere surplusage. The effect of the act relatively to the sections named would have been the same had neither of those sections been mentioned, because if the act was in conflict with those sections they would have been repealed by the repealing clause of the act.
Other headnotes require no elaboration.

Judgment affirmed.


All the Justices concur.